Citation Nr: 0924437	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-30 859	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served on active duty from September 1976 to 
August 1977 and received a discharge under conditions other 
than honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  The 
appellant failed, without apparent cause, to appear for a 
scheduled hearing in May 2009.  Records show he was notified 
of the hearing at his address of record and that no 
correspondence sent to that address was returned as 
undeliverable.  It is presumed that he received notice and 
that he failed to appear without cause.  Records also show 
his attorney was sent a copy of the hearing notice.  
Therefore, the request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  The appellant was provided a notice 
as to his claim in October 2004, but was not specifically 
notified that the VCAA notice requirements applied to all 
elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Court has held 
that a demonstration of status as a veteran is not required 
to trigger VA's duty to assist.  Gardner v. Shinseki, 22 Vet. 
App. 415, 421 (2009).

VA regulations provide that if a former service member did 
not die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  A discharge because of 
a minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12 (2008).  

Regulations also provide that an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a veteran 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved.  38 C.F.R. § 3.354 (2008).

VA's General Counsel has held that the term 
"constitutionally psychopathic" in 38 C.F.R. § 3.354(a) 
refers to a condition which may be described as an antisocial 
personality disorder and that behavior which is attributable 
to a personality disorder does not satisfy the definition of 
insanity in section 3.354(a).  Also, assuming that a 
particular substance-abuse disorder is a disease for 
disability compensation purposes, behavior which is generally 
attributable to such disorders does not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which is generally considered to fall with the scope of the 
term insanity and therefore does not constitute insane 
behavior under section 3.354(a).  Behavior involving a minor 
episode or episodes of disorderly conduct or eccentricity 
does not fall within the definition of insanity in section 
3.354(a).  A determination of the extent to which an 
individual's behavior must deviate from his or her normal 
method of behavior for purposes of section 3.354(a) may best 
be resolved by adjudicative personnel on a case-by-case basis 
in light of the authorities defining the scope of the term 
insanity.  The phrase "interferes with the peace of 
society" in 38 C.F.R. § 3.354(a) refers to behavior which 
disrupts the legal order of society.  A determination of the 
extent to which an individual must interfere with the peace 
of society so as to be considered insane for purposes of 
section 3.354(a) may be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  The term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  Reference in 38 
C.F.R. § 3.354(a) to "accepted standards of the community to 
which by birth and education" an individual belongs requires 
consideration of an individual's ethnic and cultural 
background and level of education.  The regulatory reference 
to "social customs of the community" in which an individual 
resides requires assessment of an  individual's conduct with 
regard to the contemporary values and customs of the 
community at large.  VAOPGCPREC 20-97 (May 22, 1997).

In Gardner, 22 Vet. App. at 420, the Court held that insanity 
for VA compensation purposes was defined by regulation and 
that an analysis of whether the veteran understood right from 
wrong and whether he was able to discern the effects of his 
behavior was not germane to a determination of whether he was 
insane during his service as defined by 38 C.F.R. § 3.354(a). 

In this case, the appellant claims that he was insane at the 
time he committed the offenses that subsequently led to his 
discharge under conditions other than honorable.  He also 
stated he was provided a diagnosis of schizophrenia soon 
after service and began receiving Social Security 
Administration (SSA) disability benefits.  In support of his 
claim he submitted a June 2005 statement from a private 
psychiatrist noting that service treatment records revealed 
the Veteran was exhibiting symptoms of psychosis during 
service and that he was insane during his tour of duty.  It 
was also noted that any wrongful act he committed during that 
time only reflected his insanity.  As a determination of 
insanity for VA compensation purposes requires specific 
findings not generally associated with findings of insanity 
for other medical or legal purposes, the Board finds 
additional development is required for an adequate 
determination of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided an 
appropriate VCAA notice identifying VA's 
responsibilities in obtaining information 
to assist in completing his claim and 
identifying his duties in obtaining 
information and evidence to substantiate 
the claim.  He should be notified that 
the VCAA notice requirements apply to all 
elements of a claim.

2.  The appellant should be contacted 
and requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him for any psychiatric 
disorder pertinent to the issue on 
appeal.  After he has signed the 
appropriate releases, records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The appellant 
and his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for review.

3.  The appellant's claim file should 
be reviewed by a VA psychiatrist for an 
opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he was 
insane at the time of the offenses 
which led to his discharge from active 
service.  The psychiatrist should be 
notified that an insane person for VA 
compensation purposes is one who, while 
not mentally defective or 
constitutionally psychopathic, except 
when a psychosis has been engrafted 
upon such basic condition, exhibits, 
due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has 
so departed (become antisocial) from 
the accepted standards of the community 
to which by birth and education he 
belongs as to lack the adaptability to 
make further adjustment to the social 
customs of the community in which he 
resides.  The opinion should be 
provided based a review of the medical 
evidence of record and sound medical 
principles.  

4.  Thereafter, the issue on appeal 
should be reviewed and additional 
development should be completed as 
necessary.  If the benefit sought 
remains denied, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case, if 
appropriate, and afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



